Citation Nr: 0928588	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-16 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The Veteran served on active duty from August 1954 to August 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

After a complete and thorough review of the claims folder, 
the Board finds that a remand of the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus is 
necessary.  While the Board regrets the delay caused by this 
remand, further evidentiary development of these issues is 
necessary prior to a final adjudication of the claims.  

Throughout the current appeal, the Veteran has asserted that 
he has bilateral hearing loss and tinnitus as a result of 
in-service acoustic trauma.  In particular, he maintains that 
his in-service artillery responsibilities, which involved 90 
mm gun use, exposed him to noise that, in turn, resulted in 
his subsequent development of bilateral hearing loss and 
tinnitus.  

He has denied any significant post-service noise exposure.  
Indeed, at an August 2004 VA general medical examination, he 
described a bilateral hearing deficit that has progressively 
worsened since 1953.  

In this regard, the Board acknowledges that the Veteran's 
service treatment records are not available.  Significantly, 
however, service personnel records that are available reflect 
his service in an artillery branch of service-including the 
90th Anti-Aircraft Artillery Battalion.  

Further, in statements received at the RO in June 2004, 
several friends and business associates of the Veteran 
explained that they had witnessed his hearing difficulties 
upon his return home from active duty and that his hearing 
impairment had thereafter progressively worsened.  
Importantly, lay persons are competent to report symptoms 
(such as observations regarding hearing impairment) because 
such actions come to them through their senses and, as such, 
require only personal knowledge rather than medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

In the present case, a report of a VA audiological 
consultation conducted in August 2000 included objective 
evaluation findings of moderate to profound sensorineural 
hearing loss bilaterally as well as references to the 
Veteran's complaints of tinnitus.  In addition, this record 
contained a notation referring to his "history of service-
related noise exposure."  

Of particular significance to the Board is the fact that the 
Veteran has not been accorded a pertinent VA examination.  In 
light of his relevant complaints since service, the lay 
statements of record that are supportive of his contentions, 
and the in-service documentation confirming his artillery 
duty, the Board finds that a remand of the appeal is 
necessary.  Specifically, on remand, he should be accorded a 
pertinent VA examination to determine the nature, extent, and 
etiology of any hearing loss and tinnitus found on 
examination.  

Accordingly, the case is REMANDED for the following actions:

(Please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
Expedited handling is requested.)  

1.  Obtain treatment records from the 
Central Alabama VA Health Care system 
for the period from November 2003 to 
the present.

2.  Schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of his bilateral 
hearing loss and tinnitus 
symptomatology.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated studies, including 
audiological testing, should be 
conducted.  All pertinent bilateral 
hearing loss and tinnitus pathology 
should be noted in the examination 
report.  

For any hearing loss and tinnitus 
diagnosed on examination, the examiner 
should express an opinion as to whether 
it is at least as likely as not, i.e., 
a 50 percent probability or greater, 
that such disorder had its clinical 
onset in service or is otherwise 
related to active service (including 
whether any such disability is 
consistent with the Veteran's 
in-service artillery duties).  

Complete rationale should be given for 
all opinions reached.  

3.  Thereafter, the issues of 
entitlement to service connection for 
bilateral hearing loss and tinnitus 
should be re-adjudicated.  If the 
decisions remain adverse, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

